235 Kan. 386 (1984)
680 P.2d 287
RICKY DUANE FOGLE, Appellant,
v.
SEDGWICK COUNTY, KANSAS, Appellee.
No. 55,487
Supreme Court of Kansas.
Opinion filed April 27, 1984.
Artie E. Vaughn, of Vaughn & Updegraff, of Wichita, argued the cause and was on the brief for appellant.
E.L. Lee Kinch, of Ratner, Mattox, Ratner, Barnes & Kinch, P.A., of Wichita, argued the cause and was on the brief for appellee.
The opinion of the court was delivered by
MILLER, J.:
This is an appeal by the claimant, Ricky Duane Fogle, from a workers' compensation award. Fogle sustained injury when he fell from a balcony while fighting a fire. He landed on an air bottle that was strapped to his back. His only permanent disability is to his left arm. The claimant, contending that the situs of the injury was to a spinal nerve, sought compensation for permanent partial disability of the body as a whole under K.S.A. 44-510e. The administrative law judge granted an award based upon loss of use of the arm, a "scheduled injury" under K.S.A. 44-510d. The Director of the Division of Workers' Compensation, the District Court of Sedgwick County, and the Court of Appeals affirmed. We granted review.
The Court of Appeals opinion, reported in 9 Kan. App.2d 129, 673 P.2d 465 (1983), fully discusses the facts and the applicable law. We have carefully examined the record, the briefs of the parties, the reported cases from Kansas and other jurisdictions, and the commentary on the subject, and we find no reason to disturb the judgment below, which applies the majority view. It is the situs of the resulting disability, not the situs of the trauma, which determines the workers' compensation benefits available in this state.
We adopt the opinion of the Court of Appeals.
The judgment of the district court is affirmed.